DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons of Allowance
1.		The following is an examiner's statement of reasons for allowance: claims 1 - 16 are allowable over the prior art of record for the reasons as stated in the Applicant’s Argument/Remarks with Terminal Disclaimer (Approved on January 08, 2021) filed on January 08, 2021.
Furthermore, none of the prior art of record teaches or fairly suggests that providing a power control method in device to device (D2D) communication and a user equipment for performing the power control operation, comprising determines a transmission power for device to device (D2D) communication using a Transmit Power Command (TPC) command included in a D2D grant without accumulating one or more previous TPC commands, and using one of a first set of parameters for D2D transmission mode 1 or a second set of parameters for D2D transmission mode 2, and wherein the first set of parameters and the second set of parameters are configured independently, and wherein the transmission power for D2D communication is determined using a pathloss (PL) value that is a downlink path loss estimate value for a serving cell, and a transmitter, which, in operation, transmits a data signal at the determined transmission power, and together with combination of other claimed elements as set forth in the independent claims 1 and 9. 
Therefore, the claims 1 - 16 are allowable over the prior art of records.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571- 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
J.L
March 27, 2021
John J Lee


/JOHN J LEE/
Primary Examiner, Art Unit 2649